Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s appeal brief submitted January 31, 2022.  This application is a National stage application of PCT/CN2018/087852, filed May 22, 2018, CN2017-10365328.7, filed May 22, 2017.
Claims 17-19 are pending in this application.
Claims 17-19 as amended are examined on the merits herein.

In view of the appeal brief filed on January 22, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SHAOJIA A JIANG/               Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                         
The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen. (PCT international publication WO2018/022282, reference of record in previous action)
Base claim 17 is directed to a compound having a specific chemical structure including a chiral center.  Dependent claims 18-20 are directed to pharmaceutical compositions and methods using this compound.
	Chen discloses a compound having a generic structure that encompasses the compound recited in instant claim 17. (p. 2 line 12 – p. 3 line 13, pp. 4-5 formula (A)) Specific embodiments are disclosed on p. 7, the specific compound recited in instant claim 7. (first compound in the right column) Chen furthermore describes the compositions as containing asymmetric carbon atoms which can exist in either the R or S configuration, and can be separated from one another by known methods. (p. 6 lines 9-12, also paragraph bridging pp. 12-13) Chen further discloses pharmaceutical compositions comprising these compounds and their use in methods of treating HBV infection. (p. 6 line 22 – p. 7 line 10) Chen also discloses combination therapy of these compounds with additional antiviral agents such as tenofovir or entecavir. (p. 24 fourth paragraph)
	While Chen et al. does not specifically describe the claimed compound as a single enantiomer, one of ordinary skill in the art would have, in view of the discussion of enantiomers by Chen, at once envisaged the compounds disclosed by Chen as pure compounds having either (R) or (S) stereochemistry, thereby anticipating the claimed invention.
Response to Arguments:  Applicant’s arguments, submitted January 31, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments follow two main lines of reasoning.
	Firstly, Applicant argues that Chen does not disclose evidence of having actually made the claimed compounds, and that this proves that the synthesis of these compounds was unsuccessful despite Chen having proposed a synthetic method for making these compounds.  As a preliminary matter, the enablement of a chemical compound does not depend on whether or not it has been actually synthesized so long as the guidance provided in the disclosure and the level of skill in the art of synthetic organic chemistry are sufficient to allow for the compound to be synthesized.  Furthermore the fact that some amount of work and experimentation is required to perfect the synthetic scheme for a particular compound does not render it non-enabled.
	In addition, as discussed in previous office actions, the reference Gotchev et al. (WO2018/022282, of record in previous action) discloses compounds having a close structural similarity to the present structure. (See generic structure on pp. 5-6 and specific structures in table 1 on pp. 241-268, for example compounds 1-75) Two different synthetic schemes are described for making these compounds (Schemes I and II on pp. 62-63) and actual synthesis of compounds having these structures is described. (e.g. examples 1-19 on pp. 98-112 and examples 27-58 on pp. 122-151) The fact that, around the time of the invention, another person skilled in the art was able to successfully make numerous compounds having structures similar to the claimed compound weighs in favor of enablement.
	Applicant additionally argues that the file history of Gotchev, specifically differences between the provisional applications 62/506235 and 62/418748, which predate the effective filing date of the present claims, and the publication WO2018/022282 and application PCT/US2017/059845, which were published after the effective filing date, indicates that the inventors of Gotchev et al. tried and failed to 
Chen discloses the presently claimed compound but does not provide evidence of having made it.
Gotchev also discloses the claimed compound and many compounds bearing structurally related substituents around the same tricyclic core.
The provisional applications 62/418478 and 62/503325 which Gotchev claims benefit of and which were filed before the effective filing date of the present claims, (May 22, 2017) disclose successful synthesis of compounds differing from the claimed compound by the replacement of the t-butyl group with an isopropyl group.
The same provisional applications disclose both the allegedly unsuccessful synthetic strategy proposed by Chan and the successful one used later by Gotchev.
There are at least two possible interpretations of these facts.  One is that at the time that the provisional applications were filed, the inventors of the Gotchev publication had made a number of isopropyl-substituted compounds and intended to make t-butyl-substituted compounds, and that they furthermore possessed the knowledge of a synthetic scheme that was capable of making these compounds.  Once they actually attempted to make these compounds, they found that scheme I worked and scheme II possibly did not, and proceeded to make the compound by routine application of their 
Another possible interpretation, proposed by Applicant, is that the synthesis of t-butyl derivatives of the claimed structure is particularly difficult, and that the knowledge available to those skilled in the art at the time of the invention, including the synthetic schemes described by Gotchev, was insufficient to produce these compounds.  In this interpretation Applicant, around the effective filing date of May 22, 2017, as well as the inventors of the Gotchev publication, at some point between May 15, 2017 and November 3, 2017, made breakthroughs resulting from significant novel, unpredictable experimentation, that allowed them to make this previously unobtainable compound.
While the second interpretation is within the realm of possibility, the first interpretation is at least as likely.  Applicant’s arguments for the second interpretation are based on supposition in view of the absence of specific teachings from the file history of Gotchev, rather than concrete, specific evidence.  A finding that a particular teaching is non-enabled requires undisputable evidence rather than mere possibility.  Therefore the relevant teachings of Chen are enabled.
Applicant further argues that the disclosure of Chen does not constitute a disclosure of the specific enantiomer described in the claims.  Specifically, Chen discloses the racemic compound (See table on p. 7) and then after the disclosure of the table containing numerous compounds, states:
“Compounds of the invention may contain one or more asymmetric carbon atoms. Accordingly, the compounds may exist as diastereomers, enantiomers or mixtures thereof. The syntheses of Each of the asymmetric carbon atoms may be in the R or S configuration and both of these configurations are within the scope of the invention.” Paragraph bridging pp. 12-13 of Chen)

	Because this paragraph appears immediately after a table listing various racemic compounds including the racemate of the claimed compound, it is interpreted at the very least as being a disclosure of both the (R) and (S) enantiomers of each compound appearing in the table.  Applicant makes several arguments against this conclusion.
	Firstly, Applicant argues that Chen did not intend to disclose individual enantiomers of the claimed compound, based on the fact that the same table that discloses the racemate also discloses specific enantiomers of other compounds on pp. 9-11.  As with the previously described arguments around enablement, this conclusion is based on supposition and on assumptions as to the intent of the author of the publication.  It is furthermore in contrast to the specific statement immediately afterward that the author intends for a disclosure of a racemate to be interpreted as a disclosure of each of the individual enantiomers as well.  Therefore this argument is not persuasive.
	Applicant further argues that because the disclosure of Chen does not specifically disclose a synthesis or characterization of the claimed compound, the reference does not disclose this compound as a preferred embodiment, and one skilled in the art would not have at once envisaged the enantiomers of the compound.  However, according to MPEP 2123, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments,” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” According to MPEP 2131.02, “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named,” and “A reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the 
	Thirdly, Applicant argues that according to case law, novelty of an optically pure isomer is not negated by prior art disclosure of its racemate.  Applicant cites In re Williams, 171 F.2d 319, 36 CCPA 756, 80 USPQ 150 (1948); In re May, 574 F.2d 1082 (Cust. & Pat.App.1978); UCB, INC. v. ACCORD
HEALTHCARE, INC., 890 F.3d 1313 (Fed. Circ., 2018). and SANOFI-SYNTHELABO v. APOTEX,
INC., 550 F.3d 1075 (cited in MPEP § 2143, See page 2100-277)
	Applicant specifically discusses Sanofi-Synthelabo v. Apotex as it pertains to the present case.  While Applicant cites a portion of the Manual of Patent Examining Procedure (MPEP 2143(I)(E) example 7) this portion of the MPEP relates to findings of unexpected advantage in that case and is relevant to obviousness under 35 USC 103 arising from an “obvious to try” rationale, not anticipation under 35 USC 102.  Applicant further argues that section A of the court decision establishes that the description of a racemate coupled by the general teaching that enantiomers can be separated does not constitute a disclosure of the individual enantiomers.  However, looking at this specific portion of the decision, the court bases its reasoning on the statement that “The reference must clearly and unequivocally disclose the claimed invention or direct those skilled in the art to the invention without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the Sanofi-Synthelabo v. Apotex, “directly related to” the racemic species in the immediately preceding table in contrast to US4529596 wherein the specific racemate of clopidogrel is not at all related to any discussion of separating its enantiomers.  Therefore in contrast to the facts of Sanofi-Synthelabo v. Apotex, Chen discloses the claimed compound as being preferred and directly relates its disclosure to the teaching of separating individual enantiomers.

	For these reasons the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/293479 (reference application, unpublished, herein referred to as ‘479). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘479 anticipate the claimed invention.  Specifically claim 1 of ‘479 claims the same single enantiomer as instant claim 17.  Dependent claim 8 of ‘479 further claims a method for treating hepatitis B in a subject comprising administering this compound to the subject, anticipating instant claim 19.  With respect to instant claim 18, which additionally requires a generically defined pharmaceutically acceptable carrier, the claim to a method of treating a disease in a subject in claim 8 of ‘479 would lead one of ordinary skill in the art to prepare the compound as a pharmaceutical composition, and therefore would be motivated to add whatever excipients were necessary to make such a composition.


The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. (PCT international publication WO2018/022282, reference of record in previous action) in view of Gotchev et al. (PCT international publication WO2018/085619, reference included with PTO-892)
The disclosure of Chen is discussed above.  As described above, Chen anticipates the claimed invention.  However, assuming for the sake of argument that Chen is not interpreted as anticipating the individual enantiomers of the claimed compound, one of ordinary skill in the art would have found it to be obvious to make the specific claimed enantiomer of this compound in view of the disclosure of Gotchev.
The disclosure of Gotchev is discussed previously.  In addition, Gotchev discloses a generic formula (Ia) encompassing the claimed compound (p. 4 line 30 – p. 6 line 27, also formula Ij on p. 12, and schemes I and II on pp. 62 and 63) In particular schemes I and II both include chiral HPLC separation to resolve the two enantiomers of the racemic compound produced thereby.  Table I on pp. 241-255) Looking to the priority of Gotchev et al., this reference claims benefit of provisional applications 62/418478 and 62/506325 which predate the claimed invention.  The versions of table 1 on pp. 20-36 of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to make and separate the pure (R) enantiomer of the racemic compound disclosed by Chen.  One of ordinary skill in the art would have found this to be obvious both on the basis of the suggestion by Chen that individual enantiomers of racemic compounds should be purified, and on a rationale of using a known technique to improve similar products.  In particular, because Gotchev discloses that for several structurally similar racemic compounds, isolating the pure (R)- enantiomer results in a product with an improved potency, it would have bene obvious to isolate the (R)- enantiomer of the racemate of the claimed compound disclosed by Chen.
Therefore the invention taken as a whole is prima facie obvious.  In addition, Applicant has argued during the prosecution of this application that the claimed compound is not prima facie obvious over its racemate because data provided in the specification (p. 68 table 3 embodiment 6) shows that this compound is more potent than the racemate or the (S) enantiomer.  However, because as discussed above provisional application 62/506325 already discloses that the (R) enantiomers of several closely related compounds are more potent than the racemates and (S) enantiomers, the fact that this holds 

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.